Per Curiam,
Exceptions were filed by creditors of the decedent’s estate to the widow’s appraisement alleging that certain of the chattels were worth sums “largely in excess” and “far in excess” of the value placed upon them by the appraisers. A hearing was had, at which the evidence was taken, and the matter was held under advisement. Before it was disposed of by final order, the widow obtained a rule to show cause why a further hearing should not be *405had. If any formal petition was presented for rehearing, it is not printed in the appellant’s paper-book. But we infer from what is stated in her paper-book, and from the affidavits of the witnesses which the counsel says he presented to the court, that the purpose was to enable the widow to present the testimony of other witnesses. So far as we can ascertain from the paper-book, and also from the original record, no such ground was laid for a rehearing as made it the imperative duty of the court to grant it for the purpose stated. Nor does it satisfactorily appear that there was an abuse of discretion in the refusal to grant it. We therefore overrule the fourth assignment.
The final order in the proceeding was: “Confirmation of the appraisement is refused.” In the opinion accompanying this order, the court says: “When this matter was originally heard, the proof convinced us that the appraisers had not arrived at their valuations in the exercise of a fair discretion. The evidence then produced demonstrated, without room for any difference of opinion, that by no proper consideration of the question could the property set apart to the widow have been valued at such low figures as the appraisers placed upon it. We were of the opinion that we could not direct another appraisement, as the widow, instead of waiting for the confirmation of the appraisement made, had immediately disposed of the property.” The testimony taken on the exceptions is not printed nor sent up with the record, it being alleged by counsel for the appellant that the notes of the stenographer had been lost. It does not appear, however, that any effort was made to supply them. Therefore, the appellant is not in position to question the statement of facts contained in the opinion, and these being the facts, it is quite clear that the court committed no error in refusing its approval of the appraisement. While a creditor may not control the election which the statute has given to the widow, he may intervene to prevent the confirmation of an “unfair and inadequate appraisal:” Graves’s Estate, 134 Pa. 377.
*406We need not discuss the first assignment, because the remarks of the court there alluded to form no part of the decree brought up for review.
The assignments of error are overruled, and the decree is affirmed at the costs of the appellant.